COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE MATTER OF THE ESTATE OF                §               No. 08-18-00089-CV
  JOSEPH ABRAHAM, JR. A/K/A
  JOSEPH (SIB) ABRAHAM,                         §                 Appeal from the

                        Appellant.              §               Probate Court No. 1

                                                §             of El Paso County, Texas

                                                §              (TC# 2014-CPR02054)

                                              §
                                            ORDER

       This Court has received and filed Appellee’s notice of Appellant’s suggestion of

bankruptcy under Chapter 11 of the Bankruptcy Code. Pursuant to 11 U.S.C. § 362, any further

action in this appeal is automatically stayed. Under these circumstances, and for administrative

purposes, it is ORDERED that this appeal is removed from the Court’s docket and abated. The

appeal will be reinstated upon proper motion showing that the stay has been lifted and specifying

the action required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 23rd day of October, 2018.


                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.